724 N.W.2d 282 (2006)
Linsey PORTER, Petitioner-Appellant,
v.
CITY OF HIGHLAND PARK, Respondent-Appellee.
Docket No. 131538, COA No. 263470.
Supreme Court of Michigan.
December 8, 2006.
*283 On order of the Court, the application for leave to appeal the May 30, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., concurs and states as follows:
I would affirm the decision of the Court of Appeals, albeit for a different reason. I find it unnecessary to address whether § 21(1)(q) of the Local Government Fiscal Responsibility Act, MCL 141.1221(1)(q), has retroactive effect because I believe that the then-applicable provisions of § 21 of the act, in conjunction with § 5c(b) of the Home Rule City Act, MCL 117.5c(b), afforded the emergency financial manager the authority to undertake the action that is in dispute in this case.